Appendix:

RAMP Series 200-RZ3 Trust



 

Mortgage Asset-Backed Pass-Through Certificates, Series 2005-RZ3



 

 

Modeling Assumptions

REPLINES:

Grp

Alt

Orig Amount

Curr Amount

GrCpn

NtCpn

Srvg

OTm

RTm

Age

Bln

Amrt

Index

BPMrgn

GrBPMrgn

1st

RA

First

MxRA

NtFlr

NtCap

GrFlr

GrCap

1st

PA

MaxPA

Amort

AM LO

PP



Grp



























RA

Int

MxRA











PA

Int



Lockout

Mths

Code



























































G1B



924,242.76

923,978.60

7.628

7.328

0.3

360

360

1



ARM

1YR_LIB

313.3

343.3

24

12

2

2

3.133

13.328

3.433

13.628

24

12

99





87

G1B



15,379,454.01

15,372,052.45

7.653

7.353

0.3

360

359

2



ARM

1YR_LIB

366.1

396.1

23

12

2

2

4.138

13.351

4.438

13.651

23

12

99





88

G1B



1,214,387.03

1,213,881.93

7.819

7.519

0.3

360

359

2



ARM

1YR_LIB

366.4

396.4

23

12

2

2

3.664

13.519

3.964

13.819

23

12

99





94

G1B



4,250,553.19

4,247,073.84

7.552

7.252

0.3

360

359

2



ARM

1YR_LIB

409.3

439.3

23

12

2

2

4.093

13.252

4.393

13.552

23

12

99





0

G1B



8,798,123.26

8,791,389.28

7.744

7.351

0.393

360

359

2



ARM

6M_LIB

563.9

603.2

23

6

2.789

1.014

6.935

13.627

7.328

14.02

23

6

99





87

G1B



69,646,659.85

69,594,550.15

7.743

7.347

0.396

360

359

2



ARM

6M_LIB

569.5

609.1

23

6

2.795

1.012

6.359

13.752

6.755

14.148

23

6

99





88

G1B



2,271,698.39

2,268,559.11

7.996

7.514

0.482

360

358

3



ARM

6M_LIB

626.4

674.6

22

6

2.891

1

7.063

13.899

7.545

14.381

22

6

99





94

G1B



848,043.85

847,459.40

7.875

7.512

0.363

360

359

2



ARM

6M_LIB

596.6

632.9

23

6

2.72

1

6.951

14.043

7.314

14.406

23

6

99





87

G1B



42,543,393.07

42,502,770.06

8.005

7.591

0.414

360

359

2



ARM

6M_LIB

601.6

643

23

6

2.865

1.018

6.6

13.81

7.014

14.224

23

6

99





0

G1B



805,309.21

805,259.96

8.549

8.105

0.444

360

359

2



ARM

6M_LIB

684.6

729

23

6

3

1

6.995

14.105

7.439

14.549

23

6

99

08/07

23

88

G1B



1,015,004.79

1,015,004.79

8.5

8.022

0.478

360

359

2



ARM

6M_LIB

652.2

700

23

6

3

1

6.522

14.022

7

14.5

23

6

99

08/10

59

87

G1B



2,403,590.17

2,403,590.17

7.781

7.268

0.513

360

358

3



ARM

6M_LIB

615.6

666.8

22

6

2.506

1.137

7.142

13.542

7.655

14.055

22

6

99

07/10

58

88

G1B



147,102.14

147,102.14

8.6

8.05

0.55

360

357

4



ARM

6M_LIB

795

850

21

6

2

1

8.05

14.05

8.6

14.6

21

6

99

06/10

57

94

G1B



735,510.71

735,510.71

8.69

8.14

0.55

360

357

4



ARM

6M_LIB

714

769

21

6

1

1

8.14

14.14

8.69

14.69

21

6

99

06/10

57

93

G1B



225,801.79

225,801.76

7.55

7

0.55

360

357

4



ARM

6M_LIB

563

618

21

6

3

1

7

13

7.55

13.55

21

6

99

06/10

57

0

G1B



690,320.94

690,092.66

7.603

7.303

0.3

360

360

1



ARM

1YR_LIB

332.8

362.8

36

12

2

2

3.328

13.303

3.628

13.603

36

12

99





87

G1B



19,367,184.21

19,364,781.89

7.112

6.812

0.3

360

360

1



ARM

1YR_LIB

347.9

377.9

36

12

2

2

3.479

12.812

3.779

13.112

36

12

99





88

G1B



35,393,921.48

35,384,510.11

7.043

6.743

0.3

360

360

1



ARM

1YR_LIB

351.2

381.2

36

12

2

2

3.628

12.74

3.928

13.04

36

12

99





94

G1B



60,338,690.12

60,312,946.99

7.33

7.03

0.3

360

360

1



ARM

1YR_LIB

347.1

377.1

36

12

2

2

3.471

13.03

3.771

13.33

36

12

99





0

G1B



198,587.89

198,587.89

5.875

5.575

0.3

360

359

2



ARM

1YR_LIB

295

325

35

12

2

2

2.95

11.575

3.25

11.875

35

12

99

08/08

35

94

G1B



442,703.90

442,703.90

5.839

5.493

0.346

360

357

4



ARM

1YR_LIB

222.2

256.7

33

12

2

2

2.222

11.493

2.568

11.839

33

12

99

06/08

33

0

G1B



276,552.03

276,348.31

7.543

7.039

0.504

360

359

2



ARM

6M_LIB

594.7

645.1

35

6

1.734

1

6.58

13.039

7.084

13.543

35

6

99





88

G1B



4,728,379.20

4,725,574.11

7.809

7.373

0.436

360

359

2



ARM

6M_LIB

599.6

643.2

35

6

3.234

1.087

6.488

13.496

6.924

13.932

35

6

99





94

G1B



185,054.50

184,923.22

7.725

7.425

0.3

360

359

2



ARM

6M_LIB

570

600

35

6

3

1

7.425

13.425

7.725

13.725

35

6

99





87

G1B



2,773,022.49

2,770,854.99

8.16

7.704

0.456

360

359

2



ARM

6M_LIB

615.4

661

35

6

2.763

1

6.605

13.704

7.061

14.16

35

6

99





0

G1B



1,586,717.26

1,586,717.26

6.771

6.471

0.3

360

359

2



ARM

6M_LIB

331.3

361.3

35

6

6

2

3.313

12.471

3.613

12.771

35

6

99

08/15

119

87

G1B



191,968.30

191,968.30

5.875

5.575

0.3

360

359

2



ARM

6M_LIB

320

350

35

6

6

2

3.2

11.575

3.5

11.875

35

6

99

08/15

119

94

G1B



345,690.04

345,690.04

7.25

6.7

0.55

360

358

3



ARM

6M_LIB

570

625

34

6

3

1.5

6.7

13.7

7.25

14.25

34

6

99

07/10

58

94

G1B



641,365.34

640,824.62

6.859

6.559

0.3

360

359

2



ARM

6M_LIB

582.6

612.6

59

6

3

1

6.559

12.559

6.859

12.859

59

6

99





94

G1B



934,098.61

934,098.61

6.573

6.273

0.3

360

359

2



ARM

6M_LIB

320

350

59

6

6

2

3.2

12.273

3.5

12.573

59

6

99

08/15

119

94

G1B



369,226.38

369,226.38

6.375

6.075

0.3

360

359

2



ARM

6M_LIB

320

350

59

6

6

2

3.2

12.075

3.5

12.375

59

6

99

08/15

119

0

G1B



338,334.93

338,334.93

6.75

6.45

0.3

360

359

2



ARM

6M_LIB

320

350

59

6

6

2

3.2

12.45

3.5

12.75

59

6

99

08/10

59

87

G1B



88,261.29

88,219.01

9.625

9.2

0.425

360

359

2



ARM

6M_LIB

770

812.5

5

6

1

1

7.7

15.2

8.125

15.625

5

6

99





0

G1B



220,653.21

220,653.21

5.625

5.325

0.3

360

359

2



ARM

6M_LIB

320

350

5

6

1

1

3.2

11.325

3.5

11.625

5

6

99

08/15

119

87

G1A



2,389,122.68

2,387,643.08

7.7

7.07

0.63

360

359

2



FXD

































87

G1A



3,503,539.09

3,499,666.27

8.073

7.766

0.307

351

350

2



FXD

































88

G1A



34,715,146.59

34,681,121.56

7.899

7.53

0.369

357

356

2



FXD

































94

G1A



25,592,783.26

25,555,040.04

8.082

7.768

0.314

358

356

3



FXD

































0

G1A



117,681.71

117,681.71

8

7.7

0.3

360

359

2



FXD





























08/15

119

87

G1A



2,717,932.74

2,717,932.74

8.325

6.998

1.327

360

359

2



FXD





























08/15

119

94

G1A



659,220.60

659,220.60

8.18

7.88

0.3

360

358

3



FXD





























07/15

118

0

G1A



220,653.22

220,653.22

7.3

6.75

0.55

360

357

4



FXD





























06/10

57

94

PREPAY:

Period

Group 1

Group 2



Group 1

Group 2



Group 1

Group 2



Group 1

Group 2



Group 1

Group 2



Group 1

Group 2



Group 1

Group 2



Group 1

Group 2



Group 1

Group 2

1

4.00

4.00

61

35.00

25.00

121

35.00

25.00

181

35.00

25.00

241

35.00

25.00

301

35.00

25.00

361

35.00

25.00

421

35.00

25.00

481

35.00

25.00

2

6.82

5.91

62

35.00

25.00

122

35.00

25.00

182

35.00

25.00

242

35.00

25.00

302

35.00

25.00

362

35.00

25.00

422

35.00

25.00

482

35.00

25.00

3

9.64

7.82

63

35.00

25.00

123

35.00

25.00

183

35.00

25.00

243

35.00

25.00

303

35.00

25.00

363

35.00

25.00

423

35.00

25.00

483

35.00

25.00

4

12.45

9.73

64

35.00

25.00

124

35.00

25.00

184

35.00

25.00

244

35.00

25.00

304

35.00

25.00

364

35.00

25.00

424

35.00

25.00

484

35.00

25.00

5

15.27

11.64

65

35.00

25.00

125

35.00

25.00

185

35.00

25.00

245

35.00

25.00

305

35.00

25.00

365

35.00

25.00

425

35.00

25.00

485

35.00

25.00

6

18.09

13.55

66

35.00

25.00

126

35.00

25.00

186

35.00

25.00

246

35.00

25.00

306

35.00

25.00

366

35.00

25.00

426

35.00

25.00

486

35.00

25.00

7

20.91

15.45

67

35.00

25.00

127

35.00

25.00

187

35.00

25.00

247

35.00

25.00

307

35.00

25.00

367

35.00

25.00

427

35.00

25.00

487

35.00

25.00

8

23.73

17.36

68

35.00

25.00

128

35.00

25.00

188

35.00

25.00

248

35.00

25.00

308

35.00

25.00

368

35.00

25.00

428

35.00

25.00

488

35.00

25.00

9

26.55

19.27

69

35.00

25.00

129

35.00

25.00

189

35.00

25.00

249

35.00

25.00

309

35.00

25.00

369

35.00

25.00

429

35.00

25.00

489

35.00

25.00

10

29.36

21.18

70

35.00

25.00

130

35.00

25.00

190

35.00

25.00

250

35.00

25.00

310

35.00

25.00

370

35.00

25.00

430

35.00

25.00

490

35.00

25.00

11

32.18

23.09

71

35.00

25.00

131

35.00

25.00

191

35.00

25.00

251

35.00

25.00

311

35.00

25.00

371

35.00

25.00

431

35.00

25.00

491

35.00

25.00

12

35.00

25.00

72

35.00

25.00

132

35.00

25.00

192

35.00

25.00

252

35.00

25.00

312

35.00

25.00

372

35.00

25.00

432

35.00

25.00

492

35.00

25.00

13

35.00

25.00

73

35.00

25.00

133

35.00

25.00

193

35.00

25.00

253

35.00

25.00

313

35.00

25.00

373

35.00

25.00

433

35.00

25.00

493

35.00

25.00

14

35.00

25.00

74

35.00

25.00

134

35.00

25.00

194

35.00

25.00

254

35.00

25.00

314

35.00

25.00

374

35.00

25.00

434

35.00

25.00

494

35.00

25.00

15

35.00

25.00

75

35.00

25.00

135

35.00

25.00

195

35.00

25.00

255

35.00

25.00

315

35.00

25.00

375

35.00

25.00

435

35.00

25.00

495

35.00

25.00

16

35.00

25.00

76

35.00

25.00

136

35.00

25.00

196

35.00

25.00

256

35.00

25.00

316

35.00

25.00

376

35.00

25.00

436

35.00

25.00

496

35.00

25.00

17

35.00

25.00

77

35.00

25.00

137

35.00

25.00

197

35.00

25.00

257

35.00

25.00

317

35.00

25.00

377

35.00

25.00

437

35.00

25.00

497

35.00

25.00

18

35.00

25.00

78

35.00

25.00

138

35.00

25.00

198

35.00

25.00

258

35.00

25.00

318

35.00

25.00

378

35.00

25.00

438

35.00

25.00

498

35.00

25.00

19

35.00

25.00

79

35.00

25.00

139

35.00

25.00

199

35.00

25.00

259

35.00

25.00

319

35.00

25.00

379

35.00

25.00

439

35.00

25.00

499

35.00

25.00

20

35.00

25.00

80

35.00

25.00

140

35.00

25.00

200

35.00

25.00

260

35.00

25.00

320

35.00

25.00

380

35.00

25.00

440

35.00

25.00

500

35.00

25.00

21

35.00

25.00

81

35.00

25.00

141

35.00

25.00

201

35.00

25.00

261

35.00

25.00

321

35.00

25.00

381

35.00

25.00

441

35.00

25.00







22

35.00

25.00

82

35.00

25.00

142

35.00

25.00

202

35.00

25.00

262

35.00

25.00

322

35.00

25.00

382

35.00

25.00

442

35.00

25.00







23

35.00

25.00

83

35.00

25.00

143

35.00

25.00

203

35.00

25.00

263

35.00

25.00

323

35.00

25.00

383

35.00

25.00

443

35.00

25.00







24

35.00

25.00

84

35.00

25.00

144

35.00

25.00

204

35.00

25.00

264

35.00

25.00

324

35.00

25.00

384

35.00

25.00

444

35.00

25.00







25

35.00

25.00

85

35.00

25.00

145

35.00

25.00

205

35.00

25.00

265

35.00

25.00

325

35.00

25.00

385

35.00

25.00

445

35.00

25.00







26

35.00

25.00

86

35.00

25.00

146

35.00

25.00

206

35.00

25.00

266

35.00

25.00

326

35.00

25.00

386

35.00

25.00

446

35.00

25.00







27

35.00

25.00

87

35.00

25.00

147

35.00

25.00

207

35.00

25.00

267

35.00

25.00

327

35.00

25.00

387

35.00

25.00

447

35.00

25.00







28

35.00

25.00

88

35.00

25.00

148

35.00

25.00

208

35.00

25.00

268

35.00

25.00

328

35.00

25.00

388

35.00

25.00

448

35.00

25.00







29

35.00

25.00

89

35.00

25.00

149

35.00

25.00

209

35.00

25.00

269

35.00

25.00

329

35.00

25.00

389

35.00

25.00

449

35.00

25.00







30

35.00

25.00

90

35.00

25.00

150

35.00

25.00

210

35.00

25.00

270

35.00

25.00

330

35.00

25.00

390

35.00

25.00

450

35.00

25.00







31

35.00

25.00

91

35.00

25.00

151

35.00

25.00

211

35.00

25.00

271

35.00

25.00

331

35.00

25.00

391

35.00

25.00

451

35.00

25.00







32

35.00

25.00

92

35.00

25.00

152

35.00

25.00

212

35.00

25.00

272

35.00

25.00

332

35.00

25.00

392

35.00

25.00

452

35.00

25.00







33

35.00

25.00

93

35.00

25.00

153

35.00

25.00

213

35.00

25.00

273

35.00

25.00

333

35.00

25.00

393

35.00

25.00

453

35.00

25.00







34

35.00

25.00

94

35.00

25.00

154

35.00

25.00

214

35.00

25.00

274

35.00

25.00

334

35.00

25.00

394

35.00

25.00

454

35.00

25.00







35

35.00

25.00

95

35.00

25.00

155

35.00

25.00

215

35.00

25.00

275

35.00

25.00

335

35.00

25.00

395

35.00

25.00

455

35.00

25.00







36

35.00

25.00

96

35.00

25.00

156

35.00

25.00

216

35.00

25.00

276

35.00

25.00

336

35.00

25.00

396

35.00

25.00

456

35.00

25.00







37

35.00

25.00

97

35.00

25.00

157

35.00

25.00

217

35.00

25.00

277

35.00

25.00

337

35.00

25.00

397

35.00

25.00

457

35.00

25.00







38

35.00

25.00

98

35.00

25.00

158

35.00

25.00

218

35.00

25.00

278

35.00

25.00

338

35.00

25.00

398

35.00

25.00

458

35.00

25.00







39

35.00

25.00

99

35.00

25.00

159

35.00

25.00

219

35.00

25.00

279

35.00

25.00

339

35.00

25.00

399

35.00

25.00

459

35.00

25.00







40

35.00

25.00

100

35.00

25.00

160

35.00

25.00

220

35.00

25.00

280

35.00

25.00

340

35.00

25.00

400

35.00

25.00

460

35.00

25.00







41

35.00

25.00

101

35.00

25.00

161

35.00

25.00

221

35.00

25.00

281

35.00

25.00

341

35.00

25.00

401

35.00

25.00

461

35.00

25.00







42

35.00

25.00

102

35.00

25.00

162

35.00

25.00

222

35.00

25.00

282

35.00

25.00

342

35.00

25.00

402

35.00

25.00

462

35.00

25.00







43

35.00

25.00

103

35.00

25.00

163

35.00

25.00

223

35.00

25.00

283

35.00

25.00

343

35.00

25.00

403

35.00

25.00

463

35.00

25.00







44

35.00

25.00

104

35.00

25.00

164

35.00

25.00

224

35.00

25.00

284

35.00

25.00

344

35.00

25.00

404

35.00

25.00

464

35.00

25.00







45

35.00

25.00

105

35.00

25.00

165

35.00

25.00

225

35.00

25.00

285

35.00

25.00

345

35.00

25.00

405

35.00

25.00

465

35.00

25.00







46

35.00

25.00

106

35.00

25.00

166

35.00

25.00

226

35.00

25.00

286

35.00

25.00

346

35.00

25.00

406

35.00

25.00

466

35.00

25.00







47

35.00

25.00

107

35.00

25.00

167

35.00

25.00

227

35.00

25.00

287

35.00

25.00

347

35.00

25.00

407

35.00

25.00

467

35.00

25.00







48

35.00

25.00

108

35.00

25.00

168

35.00

25.00

228

35.00

25.00

288

35.00

25.00

348

35.00

25.00

408

35.00

25.00

468

35.00

25.00







49

35.00

25.00

109

35.00

25.00

169

35.00

25.00

229

35.00

25.00

289

35.00

25.00

349

35.00

25.00

409

35.00

25.00

469

35.00

25.00







50

35.00

25.00

110

35.00

25.00

170

35.00

25.00

230

35.00

25.00

290

35.00

25.00

350

35.00

25.00

410

35.00

25.00

470

35.00

25.00







51

35.00

25.00

111

35.00

25.00

171

35.00

25.00

231

35.00

25.00

291

35.00

25.00

351

35.00

25.00

411

35.00

25.00

471

35.00

25.00







52

35.00

25.00

112

35.00

25.00

172

35.00

25.00

232

35.00

25.00

292

35.00

25.00

352

35.00

25.00

412

35.00

25.00

472

35.00

25.00







53

35.00

25.00

113

35.00

25.00

173

35.00

25.00

233

35.00

25.00

293

35.00

25.00

353

35.00

25.00

413

35.00

25.00

473

35.00

25.00







54

35.00

25.00

114

35.00

25.00

174

35.00

25.00

234

35.00

25.00

294

35.00

25.00

354

35.00

25.00

414

35.00

25.00

474

35.00

25.00







55

35.00

25.00

115

35.00

25.00

175

35.00

25.00

235

35.00

25.00

295

35.00

25.00

355

35.00

25.00

415

35.00

25.00

475

35.00

25.00







56

35.00

25.00

116

35.00

25.00

176

35.00

25.00

236

35.00

25.00

296

35.00

25.00

356

35.00

25.00

416

35.00

25.00

476

35.00

25.00







57

35.00

25.00

117

35.00

25.00

177

35.00

25.00

237

35.00

25.00

297

35.00

25.00

357

35.00

25.00

417

35.00

25.00

477

35.00

25.00







58

35.00

25.00

118

35.00

25.00

178

35.00

25.00

238

35.00

25.00

298

35.00

25.00

358

35.00

25.00

418

35.00

25.00

478

35.00

25.00







59

35.00

25.00

119

35.00

25.00

179

35.00

25.00

239

35.00

25.00

299

35.00

25.00

359

35.00

25.00

419

35.00

25.00

479

35.00

25.00







60

35.00

25.00

120

35.00

25.00

180

35.00

25.00

240

35.00

25.00

300

35.00

25.00

360

35.00

25.00

420

35.00

25.00

480

35.00

25.00







COLLATERAL BALANCE:

Group : $350,000,000

ENHANCEMENT %:

Class

A1

40.69%

A2

33.14%

A3

5.92%

M1

3.30%

M2

3.10%

M3

2.10%

M4

1.60%

M5

1.65%

M6

1.40%

B1

1.40%

B2

0.95%

B3

0.90%

B4

1.00%

 

OVERCOLLATERALIZATION ("OC"):

Group

Initial (% Orig.) 0.00%

OC Target (% Orig.) 2.85%

Stepdown OC Target (% Current) 5.70%

OC Floor (% Orig.) 0.50%

 

DATES:

Pricing Date: [ ]

Settlement Date: [September 23, 2005]

First Payment Date: October 25, 2005

INITIAL INDEX:

1M LIBOR

3.81000

6M LIBOR

4.00000

1YR LIBOR

4.13000

 

BOND TRANCHES:

Class Type Balance Coupon Spread

A1

Floating

$142,401,000

3.93

0.12%

A2

Floating

$116,001,000

4.07

0.26%

A3

Floating

$ 20,723,000

4.19

0.38%

M1

Floating

$ 11,550,000

4.29

0.48%

M2

Floating

$ 10,850,000

4.31

0.50%

M3

Floating

$ 7,350,000

4.36

0.55%

M4

Floating

$ 5,600,000

4.44

0.63%

M5

Floating

$ 5,775,000

4.49

0.68%

M6

Floating

$ 4,900,000

4.53

0.72%

B1

Floating

$ 4,900,000

5.06

1.25%

B2

Floating

$ 3,325,000

5.16

1.35%

B3

Floating

$ 3,150,000

5.61

1.80%

B4

Floating

$ 3,500,000

6.81

3.00%

COUPON STEPUP:

Optional Call: 10%

Stepups:

A1 steps up 12 bps after call

A2 steps up 26 bps after call

A3 steps up 38 bps after call

M1 steps up 24 bps after call

M2 steps up 25 bps after call

M3 steps up 27.5 bps after call

M4 steps up 31.5 bps after call

M5 steps up 34 bps after call

M6 steps up 36 bps after call

B1 steps up 62.5 bps after call

B2 steps up 67.5 bps after call

B3 steps up 90 bps after call

B4 steps up 150 bps after call

 

 

TRIGGER:

 

 

 

Three month average of the related Sixty-Plus Delinquency Percentage:

24.50%

OPTIONAL REDEMPTION:

Cleanup Call: <10%

 

 

PAYRULES:

pay : CLASS INTEREST PRO RATA

pay : CLASS INTEREST SHORTFALL PRO RATA

pay : CLASS PRINCIPAL SEQUENTIAL

LOSSES IN REVERSE ALLOCATION

37

2.85%

38

3.01%

39

3.17%

40

3.33%

41

3.48%

42

3.64%

43

3.80%

44

3.96%

45

4.12%

46

4.28%

47

4.43%

48

4.59%

49

4.75%

50

4.88%

51

5.00%

52

5.13%

53

5.25%

54

5.38%

55

5.50%

56

5.63%

57

5.75%

58

5.88%

59

6.00%

60

6.13%

61

6.25%

62

6.32%

63

6.38%

64

6.45%

65

6.52%

66

6.58%

67

6.65%

68

6.72%

69

6.78%

70

6.85%

71

6.92%

72

6.98%

73

7.05%

74

7.05%

75

7.05%

 

 

Swap Agreement - rate of 4.20%

1

340,025,000.00

2

338,035,637.07

3

335,023,085.43

4

330,975,607.72

5

325,601,623.05

6

319,487,758.71

7

312,355,826.23

8

304,229,584.82

9

295,142,496.18

10

285,137,833.61

11

274,268,656.52

12

262,597,638.44

13

250,196,738.21

14

238,384,642.64

15

227,133,262.02

16

216,415,852.21

17

206,206,949.79

18

196,482,310.62

19

187,218,851.19

20

178,394,592.96

21

169,988,609.17

22

159,917,137.81

23

89,871,939.39

24

85,787,790.03

25

81,890,989.28

26

78,172,865.61

27

74,625,152.22

28

71,239,967.94

29

68,009,799.17

30

64,927,482.55

31

61,986,188.57

32

59,179,405.87

33

56,500,926.24

34

53,697,353.04

35

48,997,240.09

36

21,329,081.77

37

20,486,629.55

38

19,677,368.84

39

18,899,993.72

40

18,153,249.61

41

17,435,931.29

42

16,746,880.96

43

16,084,986.33

44

15,449,178.86

45

14,838,432.06

46

14,251,759.77

47

13,688,214.65

48

13,146,886.61

49

0